Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 1 of 14 PageID #: 21058




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



                                                     C.A. No. 15-842-RGA
 IN RE CHANBOND, LLC
 PATENT LITIGATION                                    CONSOLIDATED
                                                   PUBLIC REDACTED VERSION




  CHANBOND, LLC’S REPLY BRIEF IN SUPPORT OF ITS DAUBERT MOTION TO
     EXCLUDE CERTAIN OPINIONS AND TESTIMONY OF DEFENDANTS’
                         DAMAGES EXPERT


 Date: June 13, 2019                     BAYARD, P.A.
 Of Counsel:                             Stephen Brauerman (sb4952)
                                         Sara E. Bussiere (sb5725)
 Robert A. Whitman (pro hac vice)        600 N. King Street, Suite 400
 Mark S. Raskin (pro hac vice)           Wilmington, Delaware 19801
 John F. Petrsoric (pro hac vice)        (302) 655-5000
 Michael DeVincenzo (pro hac vice)       sbrauerman@bayardlaw.com
 Andrea Pacelli (pro hac vice)           sbussiere@bayardlaw.com
 Eric P. Berger (pro hac vice)           Counsel for Plaintiff
 MISHCON DE REYA NEW YORK LLP            ChanBond, LLC
 156 Fifth Avenue, suite 904
 New York, New York 10010
 (212) 612-3270
 robert.whitman@mishcon.com
 mark.raskin@mishcon.com
 john.petrsoric@mishcon.com
 michael.devincenzo@mishcon.com
 andrea.pacelli@mishcon.com
 eric.berger@mishcon.com
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 2 of 14 PageID #: 21059




                                              Table of Contents
 I.     INTRODUCTION ................................................................................................................... 1

 II. MR. BAKEWELL’S “MARKET APPROACH” TO A REASONABLE ROYALTY IS
     FUNDAMENTALLY FLAWED AND SHOULD BE EXCLUDED .................................... 1

      A. Mr. Bakewell Should Not Be Permitted to Testify that Z-Band’s Investment Solicitations
         Are Indicative of a Reasonable Royalty Rate ..................................................................... 1
      B. The AST Website Posting Is Not a Comparable Transaction.............................................. 3
      C. IP Navigation Related Communications Are Not Comparable Transactions ...................... 6
        1.    VDV’s Rejected Offer to Buy 40% of the Patents’ Net Proceeds ................................... 6
        2.    ChanBond’s Acquisition from CBV ................................................................................ 7
        3.    The UnifiedOnline Transaction ........................................................................................ 9
        4.    Mr. Bakewell’s Reliance on a Non-Party Email is Improper ........................................ 10
 III. CONCLUSION ..................................................................................................................... 10




                                                                     i
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 3 of 14 PageID #: 21060




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

 Cases

 Atl. Thermoplastics Co. v. Faytex Corp.,
     5 F.3d 1477 (Fed. Cir. 1993)......................................................................................................5

 AU New Haven, LLC v. YKK Corp.,
    No. 15-cv-03411-GHW-SN, 2019 WL 1254763 (S.D.N.Y. Mar. 19, 2019) ............................6

 AVM Techs., LLC v. Intel Corp.,
   No. 15-cv-33-RGA, 2017 WL 1753999 (D. Del. May 1, 2017)................................................8

 AVM Techs., LLC v. Intel Corp.,
   No. 15-cv-33-RGA, 2017 WL 1787562 (D. Del. May 1, 2017)................................................5

 Comcast Cable Commc’n, LLC v. Spring Commc’ns Co., LP,
   262 F. Supp. 3d 118 (E.D. Pa. 2017) .........................................................................................9

 Dataquill Ltd. v. High Tech Computer Corp.,
    No. 08-cv-543-IEG, 2012 WL 1284381 (S.D. Cal. Apr. 16, 2012) ..........................................3

 Intellectual Ventures I LLC v. Xilinx, Inc.,
     No. 10-cv-1065-LPS, 2014 WL 1814384 (D. Del. Apr. 14, 2014) ...........................................6

 MiiCs & Partners, Inc. v. Funai Electric Co., Ltd.,
    No. 14-cv-804-RGA, 2017 WL 6268072 (D. Del. Dec. 7, 2017) .............................................7

 Zimmer Surgical, Inc. v. Stryker Corp.,
    365 F.Supp. 3d 466 (D. Del. 2019) ............................................................................................3




                                                                   ii
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 4 of 14 PageID #: 21061




 I.     INTRODUCTION

        The “Market Approach” analysis performed by Defendants’ damages expert, Mr.

 Bakewell, should be excluded because it is not based on the examination of comparable

 transactions, as is required. Instead, Mr. Bakewell relies solely on materials that do not reflect

 the value of the patents-in-suit at the hypothetical negotiation, such as investment solicitations in

 a product company from a decade before the patents issued. On the rare occasions where Mr.

 Bakewell’s analysis gets close to evaluating an actual transaction, he ignores the transaction

 terms themselves, and instead uses numbers plucked from extraneous emails that are not part of

 the transaction and do not reflect the terms of the transaction. But such self-serving attempts to

 manipulate a determined royalty are not merely fodder for cross-examination; they have no place

 in a proper damages analysis. Accordingly, the Court should grant ChanBond’s motion and

 exclude Mr. Bakewell’s opinions.

 II.    MR. BAKEWELL’S “MARKET APPROACH” TO A REASONABLE ROYALTY
        IS FUNDAMENTALLY FLAWED AND SHOULD BE EXCLUDED

        A.      Mr. Bakewell Should Not Be Permitted to Testify that Z-Band’s Investment
                Solicitations Are Indicative of a Reasonable Royalty Rate

        As detailed in ChanBond’s opening brief, Mr. Bakewell should not be permitted to opine

 that (1) a December 2000 Z-Band investment request of                                          in

 venture capital funding for an unknown share of Z-Band; and (2) a 2001 offer of                  for

 an unknown “minority interest” share in Z-band, establish a “lump-sum-royalty” of

           (D.I. 371 “Op. Br.” at 8-13.) These were both solicitations for passive investment in

 Z-Band’s product business that predated issuance of the patents-in-suit by a decade or more.

        Defendants’ opposition does not mention a                           royalty, let alone attempt

 to explain how either investment solicitation could reflect the                       royalty that

 Mr. Bakewell derived from thin air. Instead, Defendants argue that Mr. Bakewell’s opinions are

                                                   1
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 5 of 14 PageID #: 21062




 admissible because the “technology offered” in 2000-2001 was co-extensive with the patents-in-

 suit (which had not yet issued) (D.I. 398 “Defs. Br.” at 8 (relying on D.I. 372-01, Bakewell Rpt.

 ¶ 178)),1 and was Z-Band’s only asset at the relevant time, id. (arguing all Z-Band “had” was

 technology of the patents-in-suit). That is false.

        First, Z-Band never offered to sell any technology or license any intellectual property.

 Indeed, all contemporaneous materials (identified in ChanBond’s Opening Brief and ignored by

 Defendants) make clear that Z-Band sought passive investment to help fund its operation as a

 product company, not the sale or licensing of technology or the licensing of the then non-existent

 patents-in-suit. (See D.I. 372-05 ZBAND_0005371–372 (Ex. 5), D.I. 372-03

 ZBAND_0005373–374 (Ex. 3)).). Second, in addition to its original patent application, which

 was filed on December 27, 2000, Z-Band had a product line and patents that it obtained from a

 Tyco subsidiary called Whitaker Corporation. (See Ex. 12, Hennenhoefer Tr., 53:10-21, 100:2-3;

 Ex. 2, CB_Capital0001292-326 at -296.) Z-Band called its product line the “Multimedia

 Distribution System” or “MDS,” and its first series of MDS products “generation one.” (Ex. 1,

 Hennenhoefer Tr., 22:18-19, 53:10-21.) Mr. Bakewell discusses these assets in his report. (D.I.

 372-01, Bakewell Rpt., ¶¶ 34-36.)

        There is no basis for Defendants’ claims that in 2000-2001 Z-Band only owned the patent

 application or patented technology or that Z-Band ever sold or offered for sale such assets. The

 2000-2001 investment solicitations do not relate to the exchange of consideration for anything

 resembling a patent license or the monetization of the Z-Band’s intellectual property, and

 1
  Paragraph 178 of Mr. Bakewell’s report does not mention the technology being offered for sale
 by Z-Band and certainly does not suggest that such technology was co-extensive with any patent
 application or was all that Z-Band owned. (See D.I. 372-01, Bakewell Rpt. ¶ 178.)
 2
  “Ex. _” refers to the exhibits attached to the Declaration of Michael S. DeVincenzo in support
 of this motion.

                                                      2
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 6 of 14 PageID #: 21063




 certainly not a reasonable royalty for the patents-in-suit. See Dataquill Ltd. v. High Tech

 Computer Corp., No. 08-cv-543-IEG, 2012 WL 1284381, at *7 (S.D. Cal. Apr. 16, 2012).

        In addition, ChanBond demonstrated that Z-Band’s solicitation of investment capital in

 2000-2001 cannot be compared with a hypothetical negotiation in 2011. (D.I. 371 at 11-12.)

 Again, Defendants ignore that in 2000-2001: 1) the patents-in-suit and all related patents were

 years away from issuing; 2) no products (or prototypes) existed that practiced the patents-in-suit;

 and 3) none of the Defendants had contemplated utilizing the patented technology. (See Defs.

 Br. at 19-20.) Instead, Defendants argue these critical distinctions can all be ignored because

 “the solicitations [at issue] pre-dated the 2006 release of DOCSIS 3.0 … allow[ing] Mr.

 Bakewell to value the technology independently of the alleged standardization.” (Id. at 20.) Of

 course, the release of DOCSIS 3.0 in 2006 does not make the irrelevant 2000-2001 investment

 solicitations comparable transactions. See Zimmer Surgical, Inc. v. Stryker, 365 F.Supp. 3d 466,

 495 (D. Del. 2019) (finding an agreement “entered eight to eleven years before the hypothetical

 negotiations” not comparable).

        B.      The AST Website Posting Is Not a Comparable Transaction

        Z-Band never contemplated any transactions involving AST and the patents-in-suit, never

 made any offers for sale, and never received any bids. Nevertheless, Mr. Bakewell treats a

                price posted on AST’s private website, which was not authorized by the patentees

 and did not result in any transaction, as a comparable transaction for purposes of his Market

 Approach. Defendants argue Mr. Bakewell should be allowed to rely on the AST posting as part

 of his Market Approach because “[c]ourts have repeatedly found that a patentee’s offer to license

 or sell a patent is relevant to the parties’ hypothetical negotiation.” (Defs. Br. at 12 (emphasis in

 original) (citations omitted).) Even if relevant, no court has held that offers may be considered

 comparable transactions. (D.I. 372-01, Bakewell Rpt. ¶ 174 (requiring assets to be “valued

                                                   3
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 7 of 14 PageID #: 21064




 based on comparable arm’s-length transactions”).) By definition, Mr. Bakewell’s Market

 Approach requires comparable transactions. (Id. at ¶¶ 173-175.) The AST postings are not

 transactions at all, let alone comparable transactions. Regardless of whether the AST postings

 may be introduced as an “offer to license,” Defendants have failed to demonstrate that the AST

 postings represent a comparable transaction.

        And Defendants are also wrong with respect to the separate issue of whether the AST

 postings are admissible as an “offer to license.” The                       posting was not an

 offer approved by the patentees. As such, it cannot reflect an amount they were willing to

 accept. The                        phrase was derived from internal emails authored by AST

 employee, Mr. Rosen. See D.I. 399-20 (Ex. T, Jul. 13, 2012, email) and 399-21 (Ex. U, Sep. 24,

 2012 email). The term                          appears in no internal or external communications

 with the inventors, Z-Band, CBV (a Z-Band holding company), or their outside counsel Mr.

 Keane. Defendants argue that the “AST emails confirm Mr. Keane as the source of the

               ‘price expectation.’” (Defs. Br. at 12.) But the facts directly contradict

 Defendants’ position. As Mr. Bakewell acknowledges, the patentees wanted                     from

 any AST sale. (See D.I. 372-01, Bakewell Rept., ¶ 205; see also Ex. 1, Hennenhoefer Tr. at

 200:15-18.) Defendants have not only adduced no evidence that Mr. Keane ever mentioned

                        Defendants have also identified no evidence that Mr. Keane was ever

 authorized to offer the patents for sale for                      Mr. Rosen, the AST employee

 whose email mentioned                           has not been deposed. Oddly, Defendants rely on

 the interpretation of Mr. Binns – an AST employee who was not a party to the communications –




                                                   4
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 8 of 14 PageID #: 21065




 in place of Mr. Rosen’s interpretation.3 (Defs. Br. at 12.) Relying on Mr. Binns’s inadmissible

 lay interpretation of Mr. Rosen’s emails, Defendants go so far as to falsely claim that “Mr.

 Keane initially stated the owners’ ‘price expectation’ as                          (Id.)

        Defendants also rely on an email from AST to Mr. Keane, requesting “verification that

 the portfolios referenced are available for sale and the seller is aware of the sales offer.” (See,

 e.g., Ex. 3, Keane Tr. at 28:1-34:2; see also D.I. 399-14, Ex. N to Defs. Br. at Comcast-

 Chnbnd0322555.) Mr. Keane never provided any such verification to AST and Mr. Keane had

 no knowledge of any purported offer. (Ex. 3, Keane Tr. at 33:5-7; see also id. at 34:1-2 (“I don’t

 recall if there was a sales offer, so I don’t know. It’s hypothetical.”).) Nor did the inventors

 know of any AST sales offer. (Ex. 1, Mar. 13, 2018 Hennenhoefer Tr. at 210:12-211:16-22 (Q:

 “Did Mr. Keane tell you that he was going to send AST information about what your price

 expectation was for the patents?” A: “We did not discuss anything about pricing with Mr.

 Keane.”); see also id. at 208:2-209:3.) Put simply, no reliable evidence demonstrates that the

 patentees or Mr. Keane made an offer to sell the patents-in-suit for

         Fundamentally, for purposes of Mr. Bakewell’s Market Approach opinions, the

                posting does not represent or evidence a comparable transaction at all. With

 respect to the question of admissibility of the posting as an “offer for sale,” because neither the

 patentees nor their agent was the source of the alleged                       amount, the posting

 does not represent an “offer for sale.” Contrarily, in each case relied on by Defendants, the

 patentees made the relevant offers to sell or license the patents. See AVM Techs., LLC v. Intel

 Corp., No. 15-cv-33-RGA, 2017 WL 1787562 (D. Del. May 1, 2017); Atl. Thermoplastics Co. v.


 3
  It is unclear why Defendants chose to depose Mr. Binns instead of Mr. Rosen to interpret Mr.
 Rosen’s emails, especially since Mr. Rosen is still listed as an AST employee.
 https://www.ast.com/about-us/our-team/ (last visited June 12, 2019).

                                                   5
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 9 of 14 PageID #: 21066




 Faytex Corp., 5 F.3d 1477 (Fed. Cir. 1993); AU New Haven, LLC v. YKK Corp., No. 15-cv-

 03411-GHW-SN, 2019 WL 1254763 (S.D.N.Y. Mar. 19, 2019); Intellectual Ventures I LLC v.

 Xilinx, Inc., No. 10-cv-1065-LPS, 2014 WL 1814384 (D. Del. Apr. 14, 2014).

        C.      IP Navigation Related Communications Are Not Comparable Transactions

        Defendants defend Mr. Bakewell’s reliance on three groups of IP Navigation related

 transactions, namely purported evidence concerning: 1) VDV’s offer to buy 40% of the patents’

 net proceeds; 2) ChanBond’s acquisition from CBV; and 3) the UnifiedOnline transaction.

 (Defs. Br. at 15-19.) But in none of these instances does Mr. Bakewell analyze a comparable

 transaction to a license to the patents-in-suit at the hypothetical negotiation as required by the

 Market Approach.

                1.      VDV’s Rejected Offer to Buy 40% of the Patents’ Net Proceeds

        In 2014, VDV (an affiliated entity to IP Navigation) offered to buy the patents-in-suit and

 their family from CBV for                                                after VDV had

                                    (D.I. 372-01, Bakewell Rpt., ¶ 217.) CBV rejected this offer,

 demanding              up front. (Id. at ¶ 218.) VDV agreed to increase

                                    n exchange for CBV

                                   (Id. at ¶¶ 218-219.) Mr. Bakewell interpreted this as VDV

 effectively offering                                                                  , suggesting a

 value of                                        . (Id.) Notably, VDV’s offer, which the patentee

 rejected, was made by a potential acquirer offering to buy, not an offer to sell by the patentee.

        Defendants fail to cite any authority holding that an offer to purchase an interest in

 patents that is rejected by the patentee is a comparable transaction to a hypothetical negotiation.

 The cases Defendants cite at best stand for the proposition that an offer to sell patents by a

 patentee may be relevant to a hypothetical negotiation because it could reflect how much a

                                                   6
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 10 of 14 PageID #: 21067




 licensor would be willing to accept at a hypothetical negotiation. Of course, an offer that is

 rejected by a patentee is completely different because it does not evidence the amount a licensor

 would be willing to accept. Not surprisingly, Defendants cite no cases where a rejected offer to

 purchase a patent was found relevant for any reason. Put simply, a rejected offer to purchase is

 not a comparable transaction for purposes of Mr. Bakewell’s Market Approach. (D.I. 372-01,

 Bakewell Rpt. ¶¶ 173-175.)

        Moreover, offers to sell or license patents are not always admissible. See MiiCs &

 Partners, Inc. v. Funai Electric Co., Ltd., No. 14-cv-804-RGA, 2017 WL 6268072, at *4 (D.

 Del. Dec. 7, 2017) (holding that an unaccepted offer is not a proper starting point to value a

 patent license). Courts recognize that rejected offers to license patent rights do not indicate what

 a willing licensee would pay. (Id.) Similarly, a patentee’s rejection of an offer to acquire patent

 rights does not reflect what a willing seller would accept. Here, the patentee rejected VDV’s

 offer without discussion. This shows that no counter offer was made by the patentee and no

 comparable transaction was contemplated, let alone completed.

                2.      ChanBond’s Acquisition from CBV

        ChanBond acquired the patents-in-suit from CBV so that ChanBond could assert them,

 for which CBV would receive

             (Op. Br. Ex. 8 at §§ 1.2, 1.3, 2.7, 2.8, 4.1-4.4.) This was a transaction. Mr.

 Bakewell’s opinions concerning this transaction are inadmissible, however, because he ignores

 the transaction’s terms and instead merely adopted a lump-sum royalty of

 in his Market Approach for purported “2014-2015 contemporaneous valuations,” which includes

 the ChanBond acquisition from CBV. (D.I. 372-01, Bakewell Rpt. ¶¶ 238-239, 287.)

        Instead of using actual transaction terms, Mr. Bakewell uses the CBV acquisition as an

 improper pretext to rely on a royalty derived solely on contemporaneous communications as a

                                                  7
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 11 of 14 PageID #: 21068




 “comparable transaction,” even though the communications do not reflect any terms of the CBV

 acquisition. In particular, Mr. Bakewell derives his royalty from an email in which

                                                                                      for the patents-

 in-suit. (Op. Br. Ex. 9 at ¶ 144.)              email concerning

                                      was not part of any transaction, is not reflected in the

 transaction terms, and has no bearing on the interpretation of any transaction terms. ((D.I. 372-

 01, Bakewell Rpt. ¶¶ 238-239, 287.) Yet Mr. Bakewell relies solely and exclusively on the email

 when deriving a “royalty” based on the ChanBond/CBV deal under his Market Approach. (Defs.

 Br. at 17-18.) In opposing ChanBond’s motion, Defendants nowhere address the fact that Mr.

 Bakewell ignored the ChanBond/CBV transaction terms and relied exclusively on irrelevant

 email correspondence in arriving at his royalty under the Market Approach.

        Regardless of how the                figure from               email is interpreted, the cases

 Defendants cite do not support their view that an email from around the time of a transaction,

 which is not part of the transaction and does not define the terms of the transaction, can be relied

 on as a “comparable transaction.” See AVM Techs., LLC v. Intel Corp., No. 15-cv-33-RGA,

 2017 WL 1753999, at *1 (D. Del. May 1, 2017) (finding how much plaintiff paid for a patent,

 plaintiff’s licensing approach, and past offers to defendant to license the patent are “historical

 facts” potentially relevant to a reasonable royalty); see also Comcast Cable Commc’n, LLC v.

 Spring Commc’ns Co., LP, 262 F. Supp. 3d 118, 145 (E.D. Pa. 2017) (“Where, as here, the

 current patent owner purchased the patent, the value of the consideration given in exchange for

 the patent may be relevant to the determination of a reasonable royalty because it may bear on

 the amount that might have been accepted by a prudent patentee who has engaged in a

 hypothetical licensing negotiation.”) (emphasis added). If anything, these cases show that “the

 value of the consideration given in exchange for the patent[s]” is what should be considered.
                                                   8
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 12 of 14 PageID #: 21069




 Comcast, 262 F. Supp. 3d at 145. Mr. Bakewell ignored the value of the consideration given in

 exchange for the rights received, and instead derived his royalty exclusively from a self-serving

 interpretation of an extraneous email that was not part of the transaction.

                 3.      The UnifiedOnline Transaction



                                . As ChanBond has explained, an investor’s purchase of an

 existing patent litigation and the underlying patent assets is a fundamentally different transaction

 from an infringer paying a reasonable royalty at the hypothetical negotiation for a license to

 practice the patents. (Op. Br. at 19-20.) Defendants do not dispute these factual differences

 between the transactions, which are dispositive. (See Defs. Br. at 18-19.) Instead, Defendants

 attempt to rely on the very facts that differentiate ChanBond’s sale to UnifiedOnline from a

 comparable transaction. (Defs. Br. at 17-18 (arguing that              viewed infringement and

 validity as “paramount factors” when contemplating the sale to                    wherein those

 factors are assumed in a hypothetical negotiation); id. at 18 (acknowledging ChanBond’s

 reliance on the fact that            was

                                                                                     ).)

           Defendants deposed               extensively about

                 , confirming that the sale was not a comparable transaction to a reasonable royalty

 for a license to practice the patents.




 (Ex. 4,        Tr. at 91:4-12; see also id. at 89:4-91:3; 115:13-117:25.) Defendants also
                                                    9
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 13 of 14 PageID #: 21070




 questioned             extensively about the risks of a non-infringement or invalidity finding.

 (Id. at 117:20-25.)

        Defendants have failed to establish that               sale of the ChanBond litigation is, or

 can be, a comparable transaction. Defendants do not dispute that



                                                                     Mr. Bakewell presumed that

              sale of ChanBond was a comparable transaction to a patent license for purposes of

 the Market Approach; yet, he ignored all differentiating factors regarding the sale.

                                                                                                which

 in no way is analogous to a reasonable royalty set at a hypothetical negotiation that assumes the

 patents are valid and infringed.

                4.      Mr. Bakewell’s Reliance on a Non-Party Email is Improper

        Finally, one of the purported                                    that Mr. Bakewell relies on

 as a comparable transaction is

                          (See Op. Br. at 17.)                      is not, and has never been, a party

 to any transaction involving the patents. Yet, Mr. Bakewell improperly treats this email as if the

 email itself was a comparable transaction to a patent license under the Market Approach. Id.

 Defendants do not attempt to explain how                        email could reasonably be

 considered a comparable transaction under the Market Approach. (See, e.g., Defs. Br. at 16, 18.)

 Nor could they. A self-interested third party email stating that

         is plainly not a comparable transaction to a license to the patents-in-suit.

 III.   CONCLUSION

        For the foregoing reasons, the Court should grant ChanBond’s motion.



                                                   10
Case 1:15-cv-00842-RGA Document 425 Filed 06/20/19 Page 14 of 14 PageID #: 21071




 Date: June 13, 2019                    BAYARD, P.A.

                                        /s/ Stephen Brauerman
 Of Counsel:                            Stephen Brauerman (sb4952)
                                        Sara E. Bussiere (sb5725)
 Robert A. Whitman (pro hac vice)       600 N. King Street, Suite 400
 Mark S. Raskin (pro hac vice)          Wilmington, Delaware 19801
 John F. Petrsoric (pro hac vice)       (302) 655-5000
 Michael DeVincenzo (pro hac vice)      sbrauerman@bayardlaw.com
 Andrea Pacelli (pro hac vice)          sbussiere@bayardlaw.com
 Eric P. Berger (pro hac vice)          Counsel for Plaintiff
 MISHCON DE REYA NEW YORK LLP           ChanBond, LLC
 156 Fifth Avenue, suite 904
 New York, New York 10010
 (212) 612-3270
 robert.whitman@mishcon.com
 mark.raskin@mishcon.com
 john.petrsoric@mishcon.com
 michael.devincenzo@mishcon.com
 andrea.pacelli@mishcon.com
 eric.berger@mishcon.com




                                       11
